 Coh e n, W e is s and Sim on LLP
 Th om as M . K e nne dy
 K ate M . Swe are nge n
 9 00 Th ird Ave nue , Suite 2100
 Ne w Y ork , Ne w Y ork 10022-4869
 Te leph one : (212)563-4100
 Facs im ile: (212)563-6527
 tke nne dy@ cws ny.com
 k s we are nge n@ cws ny.com

 R obe rtM . Ch e ve rie & As s ociates , P.C.
 R obe rtM . Ch e ve rie , Es q .
 333 Eas tR ive r D rive , Suite 101
 Eas tH artford, Conne cticut06108
 Te leph one : (860)29 0-9 610
 Facs im ile: (860)29 0-9 611

 UNITED STATESDISTRICT COURT
 SOUTH ERN DISTRICT OFNEW YORK
---------------------------------------------------------------------------X
 M ASO N TEND ER S D ISTR ICT CO UNCILW ELFAR E
 FUND , PENSIO N FUND , ANNUITY FUND and TR AINING                             Cas e No. _ _ _ _ _ _ _ _ _ _
 FUND and JO H N J. VIR GA, in h is fiduciarycapacityas
 D ire ctor ofs aid Funds ,
                                                        Plaintiffs ,           COM PLAINT
                                      v.                                       JURY TRIAL
                                                                               DEM ANDED
 Exterior W allBuilding Cons ultants, Inc.;Trade O ff, LLC;
 Trade O ffPlus , LLC;and R onald Lattanzio,

                                                         D e fe ndants.
---------------------------------------------------------------------------X

             Plaintiffs M as on Te nde rs D is trictCouncilW e lfare Fund, Pe ns ion Fund, AnnuityFund,

and Training Fund, and Joh n J. Virga, in h is fiduciarycapacityas D ire ctor ofs aid Funds

(collective ly, “PlaintiffFunds ”), bythe ir attorne ys , Coh e n, W e is s and Sim on LLPand R obe rtM .

Ch e ve rie & As s ociates P.C., com plain ofD e fe ndants Exterior W allBuilding Cons ultants, Inc.;

Trade O ff, LLC;Trade O ffPlus , LLC;and R onald Lattanzio, as follows :




01040643.1
                                            INTRODUCTION

        1.       Th is is an action unde r the Em ploye e R e tire m e ntIncom e Se curityAct

(“ER ISA”), 29 U.S.C. §§1001, etseq., and unde r §301 ofthe Labor M anage m e ntR e lations Act

(“LM R A”), 29 U.S.C. §185, bym ultie m ploye r be ne fitfunds (“Funds ”)s pons ore d byM as on

Te nde rs D is trictCouncil,LIUNA (“M as on Te nde rs ”)to re cove r be ne fitfund contributions owe d

to the m bya s ignature e m ploye r and its alter e go e ntitie s , as we llas the s ignatorye m ploye r’s

principaloffice r. Exterior W allBuilding Cons ultants, Inc. (“EW BC”), and its alter e gos Trade

O ffand Trade O ffPlus , toge the r with the ir owne r, R onald Lattanzio (“Lattanzio”), fraudulently

s ch e m e d to avoid contributions to the Funds bye s tablis h ing alter e go e ntitie s to pe rform work

plainlycove re d byEW BC’s collective bargaining agre e m e nts with the M as on Te nde rs .

                                     JURISDICTION AND VENUE

        2.       Th e Courth as juris diction ove r this action purs uantto 28 U.S.C. §1331, 29

U.S.C. §§1132(a)(3), 1132(e )(1), and 1132(f). Th is Courtalso h as juris diction unde r §301 of

the LM R A, 29 U.S.C. §185 in thatce rtain ofD e fe ndants’actions violated the collective

bargaining agre e m e nts be twe e n an e m ploye r and a labor organization.

        3.       Ve nue lie s in this dis trictunde r 29 U.S.C. §1132(e )(1)and 29 U.S.C. §185(a), as

a s ubs tantialnum be r ofthe ER ISA violations occurre d in this dis trict,and the PlaintiffFunds are

adm inis tere d in this dis trict.

                                             TH E PARTIES

        4.       Th e PlaintiffFunds are “e m ploye e be ne fitplans ”and “m ultie m ploye r plans ”

within the m e aning of29 U.S.C. §§1002(3)and (37), with the ir principalplace ofbus ine s s at

520 Eigh th Ave nue , Suite 600, Ne w Y ork , Ne w Y ork 10018-419 6. Th e Funds are s pons ore d by

the M as on Te nde rs , a labor organization, and are jointlyadm inis tere d bya Board ofTrus tee s ,


                                                      2
com pris e d ofan e q ualnum be r oflabor and m anage m e ntre pre s e ntative s in accordance with §

302(c)(5)ofthe LM R A, 29 U.S.C. §186(c)(5). Th e D ire ctor ofthe PlaintiffFunds is Joh n J.

Virga wh o s ue s on be h alfofthe Funds in h is FiduciaryCapacityas D ire ctor ofthe Funds .

        5.       EW BC was incorporated in the State ofNe w Y ork on Nove m be r 8, 19 9 9 and

purports to be located at226 E. M e rrick R d., ValleyStre am , Ne w Y ork , 11580 butis , in fact,

located and adm inis trated at68 W h iteh allStre e t,Lynbrook , Ne w Y ork , 11563. Th e Ch ie f

Exe cutive O ffice r (“CEO ”)ofEW BC purports to be M athe w Carus o (“Carus o”)butis , in fact,

Lattanzio. Th e bus ine s s ofEW BC is e m ploying union labore rs re pre s e nted bythe M as on

Te nde rs and its affiliated localUnion, Local79 Cons truction and Building Labore rs (“Local

79 ”), to pe rform work atcons truction s ites in the Ne w Y ork m e tropolitan are a.

        6.       Trade O ff, LLC (“Trade O ff”)was incorporated in the State ofNe w Y ork on M ay

24, 2012 and is located at68 W h iteh allStre e t,Lynbrook , Ne w Y ork , 11563 (“68 W h iteh all

Stre e t”). Th e bus ine s s ofTrade O ffis providing non-union labore rs to pe rform work at

cons truction s ites in the Ne w Y ork m e tropolitan are a.

        7.       Trade O ffPlus , LLC (“Trade O ffPlus ”)was incorporated in the State ofNe w

Y ork on Fe bruary26, 2016 and is also located at68 W h iteh allStre e t. Th e bus ine s s ofTrade O ff

Plus is also providing non-union labore rs to pe rform work atcons truction s ites in the Ne w Y ork

m e tropolitan are a.

        8.       EW BC, Trade O ffand Trade O ffPlus provide the s am e laboring s e rvice s on

cons truction s ites in Ne w Y ork Citywh ich include ge ne ralconditions labor and carpe ntry,

s we e ping, cleaning, following up after trade s work , loading and unloading truck s , ge ne rals afe ty

ove rs igh t,flagge rs and fire guards and ins talling s afe tyne ts around buildings .




                                                     3
        9.       Lattanzio owns and controls EW BC, Trade O ffand Trade O ffPlus , am ong m any

othe r com panie s . H e re s ide s in Ne w Y ork State.

        10.      Lattanzio ope rates a we b ofcom panie s thatpe rform work in the cons truction

indus trythatare h e adq uartere d at68 W h iteh allStre e t,including Golde n Glow Enterpris e s .

Lattanzio is its Pre s ide ntand M atthe w Carus o (“Carus o”)is its Vice Pre s ide nt. Also located at

68 W h iteh allare Golde n Glow H olding, Golde n Glow Cons ulting and Golde n Glow Se rvice s

(wh e re Lattanzio is Pre s ide ntand Carus o is Vice Pre s ide nt). Golde n Glow Se rvice s de s cribe s its

s e rvice s as including the provis ion ofge ne ralconditions labor and its Ne w Y ork com panie s as

including Cons truction and R e altySe rvice s Group, Inc. (“CR SG”), D om ani Cons ulting (both of

wh ich h ave Lattanzio as the ir Pre s ide nt), EW BC and Cons truction R e altySafe tyGroup. Th e

bus ine s s purpos e ofCR SG and the bus ine s s ofGolde n Glow Se rvice s both include providing

labore rs to work atcons truction s ites in the Ne w Y ork m e tropolitan are a.

                               STATEM ENT OFRELEVANT FACTS

BACK GR O UND

        11.      Lattanzio h as be e n convicted ofcrim inalfraud and bribe ryin conne ction with the

ope ration ofh is cons truction indus trybus ine s s e s . In 2000, Lattanzio tes tifie d in a corruption

trialinvolving the Ne w Y ork CityD e partm e ntofBuildings (“D O B”)thath e bribe d a h os tof

D O B officials, including the as s is tantcom m is s ione r, with s ports tick e ts, vacations atD is ne y

W orld and a cas e ofwine . Lattanzio tes tifie d unde r oath thath e paid offa re tire d civile ngine e r

to us e h is s tam p to ce rtifyas s afe m ore than 100 building plans thatthe e ngine e r ne ve r actually

s aw. O n inform ation and be lie f, after h is guiltyplea, Lattanzio be gan to cre ate e ntitie s for the

purpos e ofagain utilizing h is k nowledge and contacts involving the D O B to e nrich h im s e lf. H e

proce e de d to e s tablis h a we b ofinterre lated com panie s located in clos e proxim ityin Valley


                                                       4
Stre am , Long Is land to allow h im to offe r labor cons truction s e rvice s . CR SG, for e xam ple,

provide s “one -s top-s h opping”for com pliance , e ngine e ring, s afe ty, and labor s e rvice s for all

ph as e s ofcons truction and de ve lopm e ntin the Ne w Y ork are a, including the provis ion of

labore rs byEW BC.

EW BC H AS A CBA W ITH TH E M ASO N TEND ER S

        12.      EW BC is a m e m be r ofthe Building Contractors As s ociation, Inc. (“BCA”),

wh ich is a m ultie m ploye r collective bargaining organization thatis partyto a collective

bargaining agre e m e nt(“CBA”)with M as on Te nde rs cove ring the pe riods ofJuly1, 2010

through June 30, 2014 and July1, 2014 through June 30, 2018. O n or aboutJuly13, 2018, the

M as on Te nde rs e ntere d into a CBA with the BCA for the pe riod July1, 2018 through June 30,

2022. EW BC is bound bythe CBA as a re s ultofits m e m be rs h ip in the BCA.

        13.      Th e CBA re q uire s thatEW BC m ak e pe riodic contributions to the m ulti-e m ploye r

pe ns ion, h e alth and we lfare funds s e tforth in e ach contractfor e ach h our work e d bya labore r in

cove re d work as de fine d in the CBA. EW BC h as bre ach e d the CBA bye ngaging in cove re d

work through a varie tyofalter e go e ntitie s thatwe re e s tablis h e d for the s ole re as on ofallowing

EW BC to pe rform cove re d work withoutcom plying with its obligations unde r the CBA.

        14.      Article I, Se ction 7 ofthe CBA provide s :

                 In orde r to protectand pre s e rve , for the M as on Te nde rs cove re d by
                 this Agre e m e nt,allwork h e re tofore traditionallype rform e d by
                 the m unde r this Agre e m e nt,and in orde r to pre ve ntanyde vice or
                 s ubterfuge to avoid the protection and pre s e rvation ofs uch work , it
                 is h e re byagre e d as follows : ifand wh e n the Em ploye r s h all
                 pe rform anywork s e tforth in Article IVofthis Agre e m e ntunde r
                 its own nam e or unde r the nam e ofanothe r, as a pe rs on, com pany,
                 corporation, partne rs h ip, or anyothe r bus ine s s e ntity, including
                 jointve nture and/or s ole proprie tors h ip, wh e re in the Em ploye r
                 e xe rcis e s a s ignificantde gre e ofowne rs h ip, m anage m e ntand/or
                 controlove r s uch othe r bus ine s s e ntity, the term s and conditions of
                 this Agre e m e nts h allbe applicable to alls uch work : (a)wh e re the
                                                      5
                  two e nterpris e s h ave com m on m anage m e nt,bus ine s s purpos e ,
                  ope ration, e q uipm e nt,cus tom e rs , s upe rvis ion and/or owne rs h ip;
                  and (b)wh e re the re e xis t   s be twe e n the Em ploye r and s uch othe r
                  bus ine s s e ntity: interre lation ofope rations , and/or ce ntralize d
                  controloflabor re lations .

            TRADE OFFAND TRADE OFFPLUSARE ALTER EGOSOFEW BC

1.       EW BC, TradeOffandTradeOffPlusAre
         ControlledByLattanzioandAreJointlyAdministered

         15.      EW BC, Trade O ffand Trade O ffPlus as we llas Golde n Glow Se rvice s e ach h ave

a com m on bus ine s s purpos e thatinvolve s e ntering into contracts with cons truction com panie s to

provide labore rs to pe rform ge ne ralconditions labor, s ite s afe tylabore rs and de m olition labore rs

atcons truction proje cts in the Ne w Y ork m e tropolitan are a.

         16.      EW BC, Trade O ffand Trade O ffPlus s h are h e adq uarters and pe rs onne l. Carus o

is the allege d CEO ofEW BC as we llas the Pre s ide ntofthe R os s i Corporation, wh ich include s

D om ani Ins pe ction Se rvice s , D om ani Te ch nicaland D e s ign Se rvice s , CR SG and EW BC

(collective ly, “the R os s i e ntitie s ”). Th e R os s i e ntitie s are h e adq uartere d and adm inis tere d at68

W h iteh allStre e t,ValleyStre am Ne w Y ork , wh ich is approxim atelya thre e -m inute walk from

226 Eas tM e rrick R oad, ValleyStre am , Ne w Y ork , wh ich purports to be the ir addre s s .

         17.      Lattanzio h as a practice ofutilizing fictionaladdre s s e s to cloak the com m onality

ofh is bus ine s s activitie s . For ins tance , wh e n Lattanzio incorporated Luca H oldings , LLC to us e

as a h olding com panyfor s om e ofh is com panie s , h e re gis tere d its addre s s as 33 Lois Place ,

ValleyStre am , Ne w Y ork 11580, wh ich de s pite the diffe re nce in its purported addre s s is only9 2

fe e tawayfrom 226 Eas tM e rrick R oad, ValleyStre am , Ne w Y ork . Trade O ffCons truction

Se rvice s is anothe r Lattanzio-owne d e ntitythath as in re ce ntye ars us e d both the 226 Eas t

M e rrick R oad, ValleyStre am , Ne w Y ork and 68 W h iteh alladdre s s e s (the addre s s ofEW BC,

Trade O ffand Trade O ffPlus ).

                                                          6
        18.     Lattanzio us e s the 68 W h iteh alladdre s s as the h e adq uarters for the following

e ntitie s thath e owns or controls: CR SG;D om ani Cons ulting, Inc.;Luca H oldings LLC;Golde n

Glow Enterpris e s , Inc.;R onam i LLC;Golde n Glow Se rvice s , Inc.;Golde n Glow Cons ulting,

Inc.;Safcon LLC;Trade O ffPlus LLC;80 84 W h iteh allLLC;Arch itecture ByD om ani;and

Golde n Glow H oldings LLC. Luca H oldings LLC is the owne r or m e m be r ofTrade O ffand

Trade O ffPlus and Lantanzio is the owne r or m e m be r ofLuca H oldings LLC.

        19 .    Lattanzio h as s e rve d as the Supe rintende ntofEW BC. Ne w Y ork CityD O B

re cords s h ow thatEW BC was the Ge ne ralContractor for a proje ctat112 Ce ntralPark South,

M anh attan and thatLattanzio was the Supe rintende ntofEW BC for thatproje ct.

        20.     Lattanzio h as also s e rve d as the Supe rintende ntofTrade O ff. Ne w Y ork City

D O B re cords s h ow thatTrade O ffwas the Ge ne ralContractor for a proje ctat5 W e s t125th

Stre e t,M anh attan and thatLattanzio was the Supe rintende ntofTrade O fffor thatproje ct.

        21.     Lattanzio re ach e d a de term ination s om e tim e be fore Se ptem be r, 2016 thath e

ne e de d to offe r a non-union as we llas a union firm to pe rform laboring s e rvice s on cons truction

s ites in Ne w Y ork be caus e non-union labor firm s we re cons um ing a growing pe rce ntage ofthe

cons truction m ark e t. O n Se ptem be r 9 , 2016, Lattanzio caus e d to be printed bythe CR SG

Ne ws letter, “Th e Building Block ,”Vol.7, Is s ue 9 , an article thatre m ark e d on “[t]h e s h iftin

large de ve lopm e nts from a m ajorityunion s tak e to ‘O pe n Sh op’or ‘M e ritBas e d’jobs ”and

noted that“[i]tis no s e cre tthatnon-union labor com panie s h ave the abilityto unde rbid union

contractors anywh e re from 15% to 35% and m ore in s om e cas e s .” O n inform ation and be lie f,

this pe rce ive d e conom ic dis paritycaus e d Lattanzio to utilize Trade O ffand Trade O ffPlus as

alter e gos to pe rform the EW BC cove re d work .




                                                      7
         22.       Trade O ff, Trade O ffPlus and EW BC are adm inis tere d bythe s am e clerical

e m ploye e s wh o are e m ploye d byCR SG and wh o pe rform accounts re ce ivable, accounts payable,

payrolladm inis tration and h um an re lations for allofthos e com panie s at68 W h iteh allStre e t,

ValleyStre am , Ne w Y ork (“the CR SG e m ploye e s ”). Th e CR SG e m ploye e s com pile dailyand

we e k lyre ports ofch e ck s re ce ive d byTrade O ff, Trade O ffPlus and EW BC am ong othe r

Lattanzio-owne d e ntitie s . A 9 0-dayaging re portis pre pare d bythe CR SG e m ploye e s that

ide ntifie s the accounts re ce ivable for EW BC, Trade O ffand Trade O ffPlus am ong othe r

Lattanzio-owne d e ntitie s . A we e k lycas h analys is is pre pare d bythe CR SG e m ploye e s for

EW BC, Trade O ffand Trade O ffPlus , am ong othe r Lattanzio-owne d e ntitie s , wh ich s h ows cas h

on h and as we llas collections due , cros s com panyaging ofaccounts and loan availabilitybas e d

on allthe Lattanzio com panie s including EW BC, Trade O ffand Trade O ffPlus . Each m onth the

CR SG e m ploye e s pre pare a lis tofinvoice s ope n atthe be ginning ofthe m onth and the am ounts

and pe rce ntage s ofthos e bills paid for EW BC, Trade O ffand Trade O ffPlus , am ong othe r

Lattanzio-owne d e ntitie s . EW BC and Trade O ffand Trade O ffPlus are adm inis tere d as a s ingle

bus ine s s e ntity.

         23.       CR SG, Luca H oldings , EW BC, Trade O ffand Trade O ffPlus are allm anage d by

the CR SG e m ploye e s us ing an AccordantCo LLC W ork plan cons truction indus trys oftware that

tre ats allthos e e ntitie s as s e parate divis ions ofone bus ine s s e ntity.

         24.       CR SG h as adve rtis e d thatitprovide s ge ne ralconditions labor for D om ani

Cons ulting, D om ani Ins pe ction Se rvice s , Inc. and Trade O ff. Th e D om ani com panie s are

allege dlypartofthe R os s i Group and Trade O ffis allege dlypartofthe Luca H oldings group.

         25.       Luca H oldings us e s its H um an R e s ource s pe rs onne land CR SG pe rs onne lto s taff

Trade O ffand Trade O ffPlus ope nings for non-union labore rs . Laura Condulis (“Condulis ”), an

                                                         8
e m ploye e ofTrade O ff, be cam e the Vice Pre s ide nt,Finance and O pe rations for Luca H oldings

LLC. Jus tin H age dorn (“H age dorn”)is the Ge ne ralSupe rintende ntatTrade O ffbutis actually

e m ploye d byLuca H oldings LLC and was pre vious lye m ploye d byCR SG im m e diatelyprior to

h is e m ploym e ntatTrade O ff.

         26.    Lattanzio, Carus o, Condulis and Jas on Abadie , the Vice Pre s ide ntofO pe rations

for Trade O ffand Trade O ff, h ave allre ce ive d a s alaryfrom CR SG. Jas on Abadie now re ce ive s

h is s alaryfrom Luca H oldings .

         27.    Trade O ff, Trade O ffPlus , CR SG, Golde n Glow Enterpris e s , D om ani Cons ulting,

Inc, EW BC and Luca H oldings LLC are alljointlyrated bythe Ne w Y ork State Com pe ns ation

Ins urance R atings Board for purpos e s ofthe ir Ne w Y ork State W ork e rs Com pe ns ation Ins urance

pre m ium s .

         28.    Carus o and Lattanzio s upe rvis e and dire ctthe ope rations ofEW BC, Trade O ff

and Trade O ffPlus . Carus o and Lattanzio h ave pre vious lys h are d CEO dutie s on othe r e ntitie s

involve d in the cons truction indus try. An e ntityk nown as D om ani Ins pe ction Se rvice s , Inc. lis ts

Carus o as “owne r”on a lice ns e to ope rate a “s pe cialins pe ction age ncy”to m onitor code

com pliance for builde rs ;atone tim e the incorporation pape rs for D om ani Ins pe ction Se rvice s ,

Inc. lis ted the CEO as “R onald Lah anzio [s ic].” Lattanzio is the CEO ofboth D om ani Te ch nical

& D e s ign Se rvice s and D om ani Cons ulting, Inc.

         29 .   Patricia Pas tor ide ntifie s h e rs e lfas the Vice Pre s ide ntand Ge ne ralCouns e lof

CR SG and h as also appe are d as an attorne yfor Trade O ffand Trade O ffPlus in various actions

including NationalLabor R e lations Board unfair labor practice proce e dings brough tbyTrade

O ffand Trade O ffPlus e m ploye e s , as we llas in re lated civilproce e dings in Supre m e Court,

Nas s auCountyagains tLocal79 , a union affiliated with the M as on Te nde rs . Erin M . M cGinnis

                                                     9
h as s e rve d as the Ge ne ralCouns e lofCR SG and is also re pre s e nting e m ploye e s ofTrade O ffand

Trade O ffPlus in a civilcas e in Supre m e Court,Nas s auCountyagains tLocal79 .

2.       EW BC IsAffiliatedW i
                             thCRSG, TradeOffandTradeOffPlus

         30.    EW BC is an affiliated com panywith CR SG. EW BC and CR SG e ach agre e d with

the PlaintiffFunds thatthe ywe re jointlyand s e ve rallyliable for $1.5 m illion dollars purs uantto

the EW BC CBA bas e d on the e m ploym e ntbyCR SG ofs afe tym anage rs re pre s e nted byLocal

79 . Carus o e xe cuted the s e ttlem e ntagre e m e nton be h alfofEW BC;Lattanzio e xe cuted the

docum e nton be h alfofCR SG.

         31.    Trade O ffand Trade O ffPlus are also affiliated with CR SG. Th e CR SG 401(K )

ProfitSh aring Plan (“the CR SG Plan”)cove rs e m ploye e s ofCR SG and Trade O ff. Em ploye e s

ofTrade O ffare e ntitled to participate in the CR SG Plan be caus e Trade O ffand Trade O ffPlus

are affiliated com panie s with CR SG unde r the InternalR e ve nue Code .

3.       EW BC, TradeOffAndTradeOffPlus
         ShareTheSameEquipmentAndCustomers

         32.    Large ge ne ralcontractors , s uch as Gilbane Building Com panyand Th e R e lated

Com panie s , L.P. h ave utilize d both Trade O ffand EW BC on various jobs . Th e e q uipm e nt

utilize d bycons truction labore rs for EW BC is the s am e type ofe q uipm e ntas thatutilize d by

cons truction labore rs e m ploye d byTrade O ffand Trade O ffPlus . EW BC, Trade O ffand Trade

O ffPlus provide labor s e rvice s to ge ne ralcontractors or cons truction m anage rs in the

m e tropolitan Ne w Y ork Citycons truction s e rvice s m ark e t. Union and non-union contractors can

and do both work on various “ope n s h op proje cts”in the Ne w Y ork Citycons truction m ark e t,

and the re is a s ingle m ark e tfor cons truction labor s e rvice s in the m e tropolitan Ne w Y ork City

are a.



                                                     10
4.       Lattanzio, TradeOffandTradeOffPlus
         H aveDemonstratedAnimusAgainsttheM asonTenders

         33.       Lattanzio, Trade O ffand Trade O ffPlus h ave de m ons trated a h igh leve lofanti-

union anim us agains tthe M as on Te nde rs D is trictCounciland its large s tlocalunion, Local79 .

O n June 29 , 2018, the R e gionalD ire ctor for R e gion 2 ofthe NationalLabor R e lations Board

is s ue d a com plaintin the cons olidated cas e s k nown as Trade O ff, LLC and Building and

Cons truction Labore rs Local79 , Cas e Nos . 2-CA-19 9 415, 205658, 212872, 203161 and 207414

in wh ich Trade O ffand Trade O ffPlus and Lattanzio we re allege d to h ave com m itted the

following unfair labor practice s wh ich de m ons trate the ir anim us towards M TD C and Local79 .

Th e trialofthe s e allegations conclude d in Nove m be r, 2018 and the ALJde cis ion is e xpe cted

s oon:

                   a.      R e fus ing to h ire labore rs wh o s upportLocal79 ;

                   b.      D is ch arging e m ploye e s be caus e the ys upported Local79 ;

                   c.      Surve illing the activitie s ofLocal79 m e m be rs and s upporters ;

                   d.      Interrogating e m ploye e s conce rning the ir s upportfor Local79 ;

                   e.      Th re atening e m ploye e s for s upporting Local79 ;and

                   f.      O rde ring e m ploye e s s top s upporting Local79 .

                            AND FOR A FIRST CAUSE OFACTION
                          AGAINST EW BC FOR VIOLATION OFERISA

         34.       Plaintiffs re pe atand re allege the allegations ofparagraph s 1 to 33 as iffullys e t

forth h e re in.

         35.       Se ction 515 ofER ISA, 29 U.S.C. §1145, re q uire s “[e ]ve rye m ploye r wh o is

obligated to m ak e contributions to a m ultie m ploye r plan unde r the term s ofthe plan or unde r the




                                                      11
term s ofa collective lybargaine d agre e m e nt… [to] m ak e s uch contributions in accordance with

the term s and conditions ofs uch plan or s uch agre e m e nt.”

        36.     Se ction 502(a)(3)ofER ISA, 29 U.S.C. §1132(a)(3), provide s thata civilaction

m aybe brough t“bya participant,be ne ficiary, or fiduciary(A)to e njoin anyactor practice

wh ich violates anyprovis ion ofthis s ubch apter or the term s ofthe plan, or (B)to obtain othe r

appropriate e q uitable re lie f(i)to re dre s s s uch violation or (ii)to e nforce anyprovis ion ofthis

s ubch apter or the term s ofthe plan.”

        37.     Se ction 502(g)(2)ofER ISA, 29 U.S.C. §1132(g)(2), m andates that:

        [i]n anyaction brough tbya fiduciaryon be h alfofa Plan to e nforce Se ction 515 in wh ich
        a judgm e ntin favor ofthe plan is awarde d, the courts h allaward the plan,

                (a)      the unpaid contributions ;

                (b)      intere s ton the unpaid contributions ;

                (c)      an am ounte q ualto the gre ater of

                         (i)     the intere s ton the unpaid contributions ;or

                         (ii)    iq uidated dam age s … in an am ountnotto e xce e d 20% ofthe
                                 [unpaid contributions ];

                (d)      re as onable attorne y’s fe e s and cos ts ofthe action;and

                (e )     s uch othe r legalor e q uitable re lie fas the courtde e m s appropriate.

        38.     Se ction 502(g)(1)ofER ISA, 29 U.S.C. §1132(g)(1), furthe r provide s that“[i]n

anyaction unde r this s ubch apter [othe r than one de s cribe d in 502(g)(2)] bya participant,

be ne ficiary, or fiduciary, the courtin its dis cre tion m ayallow a re as onable attorne y’s fe e s and

cos ts ofaction.… ”

        39 .    EW BC h as unde rpaid the contributions thatare due and owing the PlaintiffFunds

on a s ys tem atic and continuous bas is s ince M ay, 2012.



                                                     12
         40.       EW BC’s failure to re m itcontributions to the PlaintiffFunds for h ours work e d by

individuals pe rform ing cove re d work purs uantto the CBA cons titutes a failure to m ak e

contributions in accordance with the term s ofthe applicable CBA, in violation of§§502 and 515

ofER ISA, 29 U.S.C. §§1132 and 1145, giving ris e to an action unde r §502(a)(3)ofER ISA, 29

U.S.C. §1132(a)(3).

         41.       Th e PlaintiffFunds h ave s us taine d los s e s be lie ve d to be in e xce s s ofone h undre d

m illion dollars ($100,000,000.00)due to the failure ofEW BC to m ak e the re q uire d contributions

bas e d on the work pe rform e d on the jobs ide ntifie d in this Com plaintand othe r jobs curre ntly

unk nown to Plaintiffs .

         42.       Trade O ffand Trade O ffPlus are alter e gos ofEW BC and the re fore EW BC is

obligated unde r the CBA to m ak e contributions to the PlaintiffFunds for cove re d work

pe rform e d byTrade O ffand Trade O ffPlus .

                        ASAND FOR A SECOND CAUSE OFACTION
                      AGAINST TRADE OFFAND TRADE OFFPLUS, AS
                     ALTER EGOSOFEW BC, FOR VIOLATION OFERISA

         43.       Plaintiffs re pe atand re allege the allegations ofparagraph s 1 to 42 as iffullys e t

forth h e re in.

         44.       Trade O ffand Trade O ffPlus did notm ak e the m onthlycontributions thatwe re

and are due and owing to the PlaintiffFunds bas e d on cove re d work pe rform e d byTrade O ffand

Trade O ffPlus e m ploye e s on a s ys tem atic and continuous bas is s ince M ay, 2012 de s pite the ir

s tatus as alter e gos ofEW BC.

         45.       Th e failure ofTrade O ffand Trade O ffPlus to re m itcontributions to the Plaintiff

Funds for h ours work e d byindividuals pe rform ing cove re d work cons titutes a failure to m ak e

contributions in accordance with the term s ofthe applicable CBAs , in violation of§§502 and


                                                        13
515 ofER ISA, 29 U.S.C. §§1132 and 1145, giving ris e to an action unde r §502(a)(3)of

ER ISA, 29 U.S.C. §1132(a)(3).

         46.       Th e PlaintiffFunds h ave s us taine d los s e s ofone h undre d m illion dollars

($100,000,000)bas e d on the failure ofTrade O ffand Trade O ffPlus to m ak e the re q uire d

contributions for the work pe rform e d on the jobs ide ntifie d in this Com plaint,and othe r jobs

curre ntlyunk nown to Plaintiffs .

         47.       Trade O ffand Trade O ffPlus are alter e gos ofEW BC and are obligated unde r the

EW BC CBAs to m ak e contributions to the PlaintiffFunds for cove re d work pe rform e d byTrade

O ffand Trade O ffPlus e m ploye e s .

                  ASAND FOR A TH IRD CAUSE OFACTION
           AGAINST EW BC, TRADE OFFAND TRADE OFFPLUSFOR
      VIOLATION OFTH E LM RA BY BREACH ING TH E M ASON TENDERSCBA

         48.       Plaintiffs re pe atand re allege the allegations ofparagraph s 1 to 47 as iffullys e t

forth h e re in.

         Se ction 301(a)ofthe LM R A, 29 U.S.C. §185(a), provide s :

                   Suits for violation ofcontracts be twe e n an e m ploye r and a labor
                   organization re pre s e nting e m ploye e s in an indus tryaffe cting
                   com m e rce as de fine d in this ch apter, or be twe e n anys uch labor
                   organizations , m aybe brough tin anydis trictcourtofthe United
                   States h aving juris diction ofthe partie s , withoutre s pe ctto the
                   am ountin controve rs yor withoutre gard to the citize ns h ip ofthe
                   partie s .


         49 .      Se ction 301(b)ofthe LM R A, 29 U.S.C. §185(b), provide s that“[a]nylabor

organization wh ich re pre s e nts e m ploye e s in an indus tryaffe cting com m e rce as de fine d in this

ch apter and anye m ploye r wh os e activitie s affe ctcom m e rce as de fine d in this ch apter s h allbe

bound bythe acts ofits age nts.”



                                                       14
        50.      Th e CBAs s e tforth the work thats h ould be pe rform e d byindividuals re pre s e nted

bythe M as on Te nde rs .

        51.      Article II Se ctions 5, 6 and 7, Article IVand Article XI, Se ctions 3 and 4 ofthe

CBA re q uire thatEW BC, anyprincipalofEW BC and anyre lated e m ploye r contribute s tated

am ounts to the PlaintiffFunds .

        52.      Article II, Se ctions 5, 6 and 7 and Article XI Se ctions 3 and 4 ofthe CBA

provide s thatthe obligations to s ubm itre ports and/or contribute to the PlaintiffFunds notonly

applie s to EW BC, butto its Pre s ide nt,Vice Pre s ide nt,Se cre tary-Tre as ure r, individualpartne r,

e m ploye e ofthe partne rs h ip, office r, s tock h olde r, proprie tor or e m ploye e ofthe corporation,

com pany, jointve nture or proprie tors h ip and thath e or s h e s h allbe pe rs onallyand individually

obligated to s ubm itre ports and/or paythe re q uire d contributions . In addition, to the e xtent

EW BC s ubcontracts anywork , itm us tbe to an e m ploye r thatis bound byallofthe provis ions of

the CBA.

        53.      Since atleas t2012, EW BC, through its alter e gos Trade O ffand Trade O ffPlus ,

h as pe rform e d work de fine d as “cove re d work ”unde r the CBA withoutas s igning s uch work to

e m ploye e s re pre s e nted bythe M as on Te nde rs .

        54.      EW BC, Trade O ffand Trade O ffPlus failed to re m itcontribution paym e nts to the

PlaintiffFunds for the h ours work e d bye m ploye e s pe rform ing cove re d work on the jobs

ide ntifie d in this com plaintand atothe rs pre s e ntlyunk nown to Plaintiffs .

        55.      Th e PlaintiffFunds h ave s us taine d los s e s ofone h undre d m illion dollars

($100,000,000)due to the failure ofEW BC, Trade O ffand Trade O ffPlus to pe rform the ir

obligations unde r the CBA.




                                                          15
                          ASAND FOR A FOURTH CAUSE OFACTION
                             AGAINST EW BC AND LATTANZIO
                          FOR COM M ON LAW FRAUD UNDER ERISA

         56.     Plaintiffs re pe atand re allege the allegations containe d in paragraph s 1 through 55

as iffullys e tforth h e re in.

         57.     EW BC and Lattanzio k nowinglycom m itted fraud agains tthe PlaintiffFunds by

cre ating and orch e s trating a s ch e m e to om ith ours work e d in cove re d e m ploym e ntbyTrade O ff

and Trade O ffPlus from the contribution re ports s e ntbyEW BC to the PlaintiffFunds .

         58.     Lattanzio is a controlling corporate officialofEW BC, Trade O ffand Trade O ff

Plus .

         59 .    Th e PlaintiffFunds conductpe riodic audits ofcontributing com panie s . O n

m ultiple occas ions , re pre s e ntative s ofthe PlaintiffFunds conducted audits ofEW BC in wh ich

m is re pre s e ntations we re m ade byre pre s e ntative s ofEW BC conce rning the pre s e nce ofaffiliated

com panie s doing cove re d work unde r the CBA. Spe cifically, wh e n the PlaintiffFunds

conducted audits ofEW BC, EW BC re pre s e ntative s false lyadvis e d the auditors thatEW BC h ad

no affiliated com panie s .

         60.     EW BC and Lattanzio, m ade , or caus e d to be m ade , m ateriallyfalse

re pre s e ntations and om is s ions ofe xis ting facts byfiling false we e k lycontribution s tatem e nts

with the PlaintiffFunds thatfailed to dis clos e the h ours be ing work e d in cove re d e m ploym e nt

through Trade O ffand Trade O ffPlus , and unde rpaying the am ounts ofcontributions the yk ne w

to be owe d.

         61.     D e fe ndants EW BC and Lattanzio k ne w thatEW BC was filing false re ports and

m ak ing s ubs tantialunde rpaym e nts e ach we e k to the PlaintiffFunds .




                                                     16
        62.      Th e PlaintiffFunds re as onablyre lie d, to the ir de trim e nt,on the m aterialand false

re pre s e ntations and om is s ions m ade byEW BC conce rning the h ours ofcove re d work byTrade

O ffand Trade O ffPlus .

        63.      Particular facts de m ons trating the cre ation and the ope ration ofTrade O ffand

Trade O ffPlus as alter e gos ofEW BC are e xclus ive lywithin the k nowledge ofde fe ndants

EW BC and Lattanzio.

        64.      D e fe ndants acted in an intentionaland re ck les s m anne r, cons cious lydis re garde d

the righ ts ofthe PlaintiffFunds , and s h owe d wanton dis h one s tyand dis re gard ofthe ir civil

obligations . Th e fraudulentacts com m itted byEW BC and Lattanzio e xh ibita h igh leve lofm oral

culpabilityaim e d atthe public.

        65.      D e fe ndants EW BC and Lattanzio, are jointlyand s e ve rallyliable for any

contributions due and owing purs uantto §§502 and 515 ofER ISA, 29 U.S.C. §§1132 and 1145,

bas e d on the ir k nowing participation in a s ch e m e to unde rpayEW BC’s contributions to the

PlaintiffFunds in an am ountto be prove d attrialbutbe lie ve d, with intere s t,to be in e xce s s of

one h undre d m illion dollars ($100,000,000).

        W H ER EFO R E, the PlaintiffFunds re s pe ctfullyde m and judgm e ntas follows :

        1.       O n the firs tcaus e ofaction purs uantto §502(g)(2)ofER ISA, 29 U.S.C.

§1132(g)(2), a judgm e ntagains tEW BC and in favor ofthe PlaintiffFunds for unpaid

contributions as de term ine d to be due bas e d upon EW BC’s unde rre porting to the PlaintiffFunds

ofcove re d work h ours pe rform e d byits alter e go e ntitie s as ide ntifie d in this litigation, wh ich

unpaid contributions are be lie ve d to be approxim atelyone h undre d m illion dollars

($100,000,000), toge the r with (i)intere s ton the unpaid contributions , and (ii)an am ounte q ualto




                                                      17
the gre ater of(x)the intere s ton the unpaid contributions , or (y)liq uidated dam age s in an am ount

oftwe ntype rce nt(20%)ofthe unpaid contributions ;

        2.        O n the s e cond caus e ofaction purs uantto §502(g)(2)ofER ISA, 29 U.S.C.

§1132(g)(2), a judgm e ntagains tTrade O ffand Trade O ffPlus , as alter e gos ofEW BC, jointly

and s e ve rally, and in favor ofthe PlaintiffFunds for unpaid contributions as de term ine d to be

due bas e d upon EW BC’s unde rre porting to the PlaintiffFunds ofcove re d work h ours pe rform e d

byits alter e go e ntitie s as ide ntifie d in this litigation, wh ich unpaid contributions are be lie ve d to

be approxim atelyone h undre d m illion dollars ($100,000,000), toge the r with (i)intere s ton the

unpaid contributions , and (ii)an am ounte q ualto the gre ater of(x)the intere s ton the unpaid

contributions , or (y)liq uidated dam age s in an am ountoftwe ntype rce nt(20%)ofthe unpaid

contributions ;

        3.        O n the third caus e ofaction purs uantto §301 ofthe LM R A, 29 U.S.C. §185, a

judgm e ntagains tEW BC, Trade O ffand Trade O ffPlus , as alter e gos ofEW BC, jointlyand

s e ve rally, and in favor ofthe PlaintiffFunds for unpaid contributions as de term ine d to be due

bas e d upon EW BC’s unde rre porting to the PlaintiffFunds ofcove re d work h ours pe rform e d by

its alter e go e ntitie s as ide ntifie d in this litigation, wh ich unpaid contributions are be lie ve d to be

approxim atelyone h undre d m illion dollars ($100,000,000), plus intere s t;

        4.        O n the fourth caus e ofaction for fraud, purs uantto the fe de ralcom m on law unde r

ER ISA, a judgm e ntagains tEW BC and Lattanzio, jointlyand s e ve rally, and in favor ofthe

PlaintiffFunds for unpaid contributions as de term ine d to be due bas e d upon EW BC’s

unde rre porting to the PlaintiffFunds ofcove re d work h ours pe rform e d byits alter e go e ntitie s as

ide ntifie d in this litigation, wh ich unpaid contributions are be lie ve d to be approxim atelyone




                                                       18
h undre d m illion dollars ($100,000,000), plus intere s tand s uch punitive dam age s as a jurys h all

award;

          5.      An award to the PlaintiffFunds ofthe ir re as onable attorne ys ’fe e s and cos ts,

purs uantto §502(g)(2)ofER ISA, 29 U.S.C. §1132(g)(2);and

          6.      Such othe r and furthe r re lie f, including injunctive re lie f, as the Courtde e m s jus t

and prope r.

                                     DEM AND FOR JURY TRIAL

          Pleas e tak e notice thatPlaintiffs de m and a trialbyjuryofe ach ofthe ir claim s in this

action.

D ated: January22, 2019
        Ne w Y ork , Ne w Y ork
                                                   Coh e n W e is s and Sim on, LLP


                                                   /s/ThomasM. Kennedy
                                                   By: Th om as M . K e nne dy
                                                   K ate M . Swe are nge n
                                                   Coh e n, W e is s and Sim on LLP
                                                   9 00 Th ird Ave nue , Suite 2100
                                                   Ne w Y ork , Ne w Y ork 10022-4869
                                                   Te leph one : (212)563-4100
                                                   Facs im ile: (212)563-6527
                                                   tke nne dy@ cws ny.com
                                                   k s we are nge n@ cws ny.com

                                                   R obe rtM . Ch e ve rie & As s ociates , P.C.
                                                   R obe rtM . Ch e ve rie , Es q .
                                                   333 Eas tR ive r D rive , Suite 101
                                                   Eas tH artford, Conne cticut06108
                                                   Te leph one : (860)29 0-9 610
                                                   Facs im ile: (860)29 0-9 611

                                                   Attorne ys for Plaintiffs




                                                      19
